     Case 1:18-cv-00797-DAD-JLT Document 36 Filed 12/29/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALVARO QUEZADA,                                   No. 1:18-cv-00797-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   S. SHERMAN, et al.,
                                                       (Doc. No. 30)
15                      Defendants.
16

17          Plaintiff Alvaro Quezada is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 20, 2020, the assigned magistrate judge issued findings and recommendations,

21   finding that plaintiff’s third amended complaint (“TAC”) states cognizable claims of deliberate

22   indifference against defendants Akabike, Ceja, and Harris. (Doc. No. 30.) The magistrate judge

23   further recommended that defendant Sherman and all of plaintiffs’ remaining claims be dismissed

24   for failure to state a cognizable claim and without further leave to amend in light of plaintiff’s

25   unsuccessful attempts to state cognizable claims in that regard. (Id. at 1.) The findings and

26   recommendations were served on plaintiff and provided him twenty-one (21) days to file

27   objections. (Id. at 14.) On September 28, 2020, plaintiff untimely filed objections to the findings

28   and recommendations. (Doc. No. 33.)
                                                       1
     Case 1:18-cv-00797-DAD-JLT Document 36 Filed 12/29/20 Page 2 of 3


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the file, including plaintiff’s objections,

 3   the court finds the findings and recommendations to be supported by the record and proper

 4   analysis.

 5          Out of an abundance of caution, the undersigned has reviewed plaintiff’s untimely

 6   objections to the findings and recommendations. Nevertheless, the undersigned is not persuaded

 7   by those objections. To the extent that plaintiff objects to the magistrate judge’s analysis of his

 8   deliberate indifference claims, those objections are misplaced. (See Doc. No. 33 at 1–5.) The

 9   undersigned notes that each of those objections are unnecessary mischaracterizations of the

10   magistrate judge’s analysis, particularly because the magistrate judge found that plaintiff has

11   stated cognizable deliberate indifference claims. (See Doc. No. 30 at 5–9.) Regarding the

12   recommended dismissal of his Americans with Disabilities Act (“ADA”) claims, plaintiff argues

13   that he did not intend to sue defendants in their individual capacities. (Doc. No. 33 at 5.)1

14   Plaintiff also argues that his mistake in that regard does not mean that defendant Akabike did not

15   commit ADA violations. This argument is unavailing. The magistrate judge noted, and the

16   undersigned agrees, that plaintiff “does not allege facts that show he was excluded from

17   participation in, or denied the benefits of, any service or programs offered by the prison because

18   of his disability, or that he was subjected to any type of discrimination by reason of his

19   disability.” (See Doc. No. 30 at 10.)

20          Accordingly,
21          1.      The findings and recommendations issued on July 20, 2020 (Doc. No. 30) are

22                  adopted in full;

23

24   1
       In his objections plaintiff actually states that “plaintiff failed to list the [defendants] in their
     individual capacities.” (Doc. No. 33 at 5.) However, the findings and recommendations noted
25   that plaintiff’s claim is not cognizable in part because he does sue defendants in their individual
26   capacities. (See Doc. No. 30 at 10); Vinson v. Thomas, 288 F.3d 1145, 1148 (9th Cir. 2002)
     (holding that plaintiff could “not pursue a section 1983 claim against [defendant] in her individual
27   capacity for her alleged violation of either the ADA or the Rehabilitation Act”). In light of this
     finding, and out of an abundance of caution, the undersigned construes the objection as conveying
28   that plaintiff did not intend to sue defendants in their individual capacities.
                                                         2
     Case 1:18-cv-00797-DAD-JLT Document 36 Filed 12/29/20 Page 3 of 3


 1        2.    The claims in plaintiff’s third amended complaint—except for plaintiff’s deliberate

 2              indifference claims against defendants Akabike, Ceja, and Harris—are dismissed

 3              without further leave to amend;

 4        3.    Defendant Sherman is dismissed from this action;

 5        4.    The Clerk of the Court is directed to change the title of this case to “Quezada v.

 6              Akabike, et al.” in light of defendant Sherman’s dismissal; and

 7        5.    This case is referred back to the assigned magistrate judge for further proceedings.

 8   IT IS SO ORDERED.
 9
       Dated:   December 28, 2020
10                                                    UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
